Exhibit 10.71

NEUTRAL TANDEM, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of February 5,
2008, by and between Richard L. Monto, an individual resident of Wilmette,
Illinois (the “Executive”), and Neutral Tandem, Inc., a Delaware corporation
(the “Company”).

WHEREAS, the Company desires to employ the Executive and the Executive is
willing to accept such employment upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1. Employment by the Company.

1.1 Effective Date. The effective date of this Agreement shall be February 5,
2008 (the “Effective Date”) and this Agreement shall have an initial term that
expires on February 5, 2010 unless terminated sooner pursuant to Section 6.
Unless either party provides written notice to the other of its or his intent
not to renew this Agreement at least thirty (30) days prior the expiration of
the initial term (or of any subsequent term) hereof, this Agreement shall
automatically renew for successive one (1)-year terms beginning on the
anniversary of the prior term.

1.2 Position. Subject to terms set forth herein, the Company agrees to employ
Executive in the position of General Counsel and Senior Vice President and
Executive hereby accepts such position. During the term of his employment with
the Company, Executive will devote his best efforts and all of his business time
and attention (except for vacation periods as set forth herein, reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies) to the business of the Company.

1.3 Duties. Executive shall perform such duties as are customarily associated
with his then current title and as assigned to the Executive by the Company’s
Board of Directors (the “Board”). The Board has the right to assign and change
the Executive’s duties at any time, provided, however, that certain assignments
and changes in Executive’s duties hereunder may trigger certain rights and
remedies of Employee as set forth elsewhere herein. At the request of the Board,
the Executive shall serve as a member of the Board and any subsidiary of the
Company without compensation other than that provided in this Agreement.

1.4 Other Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.



--------------------------------------------------------------------------------

2. Compensation.

2.1 Salary. Executive shall receive for all services rendered under this
Agreement an annualized base salary of $182,500, subject to federal and state
withholding requirements, payable in accordance with the Company’s usual payroll
practices. Such salary shall be adjusted no less than annually at the discretion
of the Compensation Committee of the Board, but in no event will the base salary
be reduced.

2.2 Bonus. The Executive will be eligible to receive an annual bonus, in the
form of a cash payment and/or equity award, as determined by the Board in its
discretion, of up to thirty-five (35%) of Executive’s base salary for calendar
year 2008, and, for subsequent years, as determined by the Board. Any bonus
shall be based on the extent to which Executive achieves performance goals to be
established by the Board from time to time in consultation with the Executive.
The Company will pay Executive’s bonus, if any, no later than March 15 in the
calendar year following the calendar year to which the bonus relates. No bonus
shall be deemed to have been earned by Executive for any calendar year in which
the Executive is not actively employed as of December 31 of the calendar year to
which the bonus relates.

2.3 Benefits.

(a) Executive shall be eligible to participate in all benefits plans and
programs that the Company may offer to its employees generally from time to
time, under the terms and conditions of such plans or programs. Executive shall
be entitled to three (3) weeks paid vacation, to be earned in accordance with
the Company’s policy or practice.

(b) During the term of this Agreement, the Company will provide Executive with a
cell phone and laptop computer, which shall be returned promptly by the
Executive to the Company upon termination of his employment.

2.4 Expense Reimbursement. The Company will reimburse Executive for reasonable
and customary business expenses, including monthly cell phone/PDA charges, in
accordance with the Company’s standard reimbursement policies in effect from
time to time.

3. [intentionally omitted.]

4. Employee Obligations.

4.1 Proprietary Information and Inventions Agreement. Executive agrees to abide
by the terms and conditions of the Proprietary Information and Inventions
Agreement executed by the Executive by the Executive on February 12, 2007.

4.2 Non-Competition Obligations.

(a) Executive and the Company acknowledge that (i) the Company has developed and
will continue to develop goodwill, going concern value, customer and client
relationships and confidential information that are valuable property rights of
the Company and that Executive will have access to and knowledge concerning such
rights, which if used other than for the benefit of the Company could
significantly injure the Company; and (ii) the Company is engaged

 

- 2 -



--------------------------------------------------------------------------------

in the operation of telecommunication hubs and switching systems, transmission
and switching of voice, data, audio, video and information via telephone,
wireless and cable networks, and IP peering (the “Business”). Accordingly, and
in consideration of the mutual promises contained herein, Executive covenants
that, during the period commencing on the Effective Date and terminating on the
first anniversary of the Executive’s termination of employment (the “Restrictive
Period”), he shall not, without the prior written consent of the Company,
directly or indirectly, in his individual capacity or on behalf of any other
individual, partnership, corporation, limited liability company or any other
entity (collectively “Person”), Compete with the Company or any of its
respective successors or assigns.

(b) For purposes of this Agreement, “Compete” shall mean: (i) to engage in
business activities identical or substantially similar to the Business as
engaged in by the Company, or any entity controlling, under common control or
controlled by the Company (collectively, the “Neutral Tandem Group”), at any
time during the one (1)-year period preceding the date of termination of
Executive’s employment (a “Competitive Business”) hereunder within the
geographic limits of those standard metropolitan statistical areas in the United
States within which the Neutral Tandem Group has engaged in the Business during
the one (1)-year period preceding the date of termination of Executive’s
employment or within which the Company contemplates engaging in or has developed
plans to engage in (based on its then-current business plan, operating plan, or
similar document) the Business during the one (1)-year period following the date
of termination of Executive’s employment (the “Territory”); (ii) to assist any
Person (whether in a financial, managerial, employment, advisory or other
capacity or as a stockholder or owner, or by the provision of information) to
engage in a Competitive Business within the Territory; or (iii) to own any
interest in or to organize a corporation, partnership or other business or
organization which engages in a Competing Business within the Territory.
Notwithstanding the foregoing, Executive’s ownership of or investment in an
otherwise Competing Business shall not be a violation of Section 4.2 if (a) the
stock of such business is publicly traded, (b) Executive’s equity interest in
such business does not exceed five percent (5%) of the aggregate outstanding
equity interests of such business, and (c) Executive does not otherwise
participate in the management or operational affairs of such business, including
as an advisor or consultant or in any other capacity.

(c) The Executive acknowledges and agrees that the covenants contained in this
Section 4.2 are reasonable in scope, geographic application and duration, in
view of the benefits to the Executive hereunder, and that the provisions of this
Section 4.2 are both necessary and reasonable for the protection of the Company.

5. Former Employment.

5.1 No Conflict with Existing Obligations. Executive represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement or obligation of any kind made prior
to his employment by the Company, including agreements or obligations he may
have with prior employers or entities for which he has provided services.
Executive has not entered into, and agrees he will not enter into, any agreement
or obligation either written or oral in conflict herewith.

 

- 3 -



--------------------------------------------------------------------------------

6. Termination Of Employment.

6.1 General. Employee’s employment by the Company may be terminated by the
Company or the Executive at any time, with or without Cause (as defined below).
Upon termination of Executive’s employment, the Company’s obligations to pay
Executive’s base salary and bonus shall be limited as provided in Sections 6.2
and 6.3 below.

6.2 Termination Without Cause, Etc. In the event Executive’s employment
hereunder is terminated (i) by the Company without Cause, (ii) by Executive for
Good Reason (as defined below), or (iii) following a Change of Control (as
defined below), and Executive’s employment with the surviving company is
terminated or Executive’s responsibilities are materially diminished within six
(6) months by the surviving company, the Company will pay Executive, subject to
his compliance with the agreements referred to or set forth in Section 4,
(x) any unpaid base salary through the date of termination, and any accrued
vacation pay, and (y) severance pay equal to twelve (12) months’ base salary at
the salary rate in effect on the date of termination. It is a condition
precedent to the Company’s obligation to make any severance payments to
Executive pursuant to this Section 6.2 that Executive executes a general
release, in form and substance acceptable to the Board, on or prior to the date
of termination in favor of the Company, the members of the Board and its other
affiliates releasing all claims arising out of Executive’s employment and his
termination of employment.

6.3 Other Termination Events. In the event that Executive dies, becomes Disabled
(as defined below), or Executive’s employment terminates or is terminated for
any other reason other than as described in Section 6.2(i), (ii) or (iii), the
Company will only be obligated to pay Executive (a) any unpaid base salary
through the date of termination, (b) any unused vacation accrued through the
date of termination, and (c) any unreimbursed business expenses.

6.4 Certain Definitions. For purposes of this Agreement:

(a) The term “Cause” shall mean any of the following: (i) Executive’s willful
misconduct in the performance of his duties for the Company, or Executive’s
willful failure to abide by or comply with any legal policy or directive of the
Board, (ii) conviction of or plea of guilty or any other plea other than “not
guilty” to a felony, or any crime involving dishonesty or moral turpitude;
(iii) the violation by Executive of any material provision of this Agreement
which either is not cured within ten (10) days after written notice is given to
Executive by the Company or constitutes a habitual breach; or (iv) Executive’s
dishonesty, misappropriation or fraud with regard to the business or affairs of
the Company or its affiliates.

(b) The term “Change of Control” of the Company shall mean any transaction or
series of related transactions whether by consolidation, merger, sale or
issuance of equity securities, or sale or transfer of all or substantially all
of the Company’s assets, or otherwise, that results in the equity holders of the
Company immediately prior to such transaction or series of transactions owning
less than fifty percent (50%) of the equity or voting power of the surviving
entity, or controlling less than fifty percent (50%) of the Company’s assets,
thereafter.

 

- 4 -



--------------------------------------------------------------------------------

(c) The term “Disability” shall mean, Executive is prevented, by illness,
accident, disability or any other physical or mental condition (to be determined
by means of a written opinion of a competent medical doctor chosen by mutual
agreement of the Company and you or your personal representative(s)) from
substantially performing your duties and responsibilities hereunder for one
(1) or more periods totaling ninety (90) days in any twelve (12)-month period.

(d) The term “Good Reason” shall mean, without Executive’s written consent:
(i) a material adverse change in Executive’s title or the duties assigned to
Executive; or (ii) any material failure by the Company to comply with its
obligations under this Agreement.

7. General Provisions.

7.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of delivery, if by hand or by facsimile (with
confirmed receipt), one (1) business day after deposit with a reputable
overnight courier service, or three (3) business days after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll.

7.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

7.4 Complete Agreement. This Agreement, including Exhibit A, constitutes the
entire agreement between Executive and the Company with respect to the subject
matter contained herein. This Agreement supersedes any prior oral discussions or
written communications and agreements, including the offer letter from the
Company to Executive, dated January 30, 2007. This Agreement is entered into
without reliance on any promise or representation other than those expressly
contained herein, and it cannot be modified or amended except in writing signed
by an authorized officer of the Company.

7.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

 

- 5 -



--------------------------------------------------------------------------------

7.8 Attorney Fees. Each of the Company and Executive shall be responsible for
their own respective costs and expenses (including, without limitation,
attorneys’ fees and costs) in connection with any action brought by any party to
enforce its rights hereunder or any other legal action involving this Agreement
or any party’s performance hereunder.

7.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the internal,
substantive laws of the State of Delaware, without reference to the conflict of
laws provisions thereof. Executive expressly consents to the jurisdiction of the
state and federal courts for New Castle County, Delaware, for all actions
arising out of or relating to this Agreement.

7.10 Section 409A Compliance.

(a) It is the intention of the parties that no payment or entitlement pursuant
to this Agreement will give rise to any adverse tax consequences to any person
pursuant to Internal Revenue Code Section 409A. This Agreement shall be
interpreted to that end, and no effect shall be given to any provision herein in
a manner that reasonably could be expected to give rise to adverse tax
consequences under said 409A. Should either party determine that there is a
reasonable possibility that the text of this Agreement could give rise to such
adverse tax consequences, the parties agree to negotiate in good faith to amend
the Agreement to obviate the possibility of such consequences.

(b) If at any time, the Company or any successor obligated to make any payment
hereunder (the “Employer”) has a class of stock that is publicly traded on an
established securities market or otherwise, then the Employer shall from time to
time compile a list of “Specified Employees” as defined in and pursuant to,
Prop. Reg. § 1.409A-1(i) or any successor regulation. Notwithstanding any other
provision of this Agreement, if the Executive is a Specified Employee on the
date of termination of his employment within the meaning of Prop. Reg. §
1.409A-1(h)(ii) or any successor regulation (his “Termination of Employment”),
no payment of compensation shall be made to the Executive under any provision of
this Agreement (including Section 6.2) during the period ending six (6) months
from the date of his Termination of Employment unless the Employer determines
that there is no reasonable basis for believing that making such payment would
cause the Executive to suffer any adverse tax consequences pursuant to
Section 409A of the Internal Revenue Code. If any payment to the Executive is
delayed pursuant to the provisions of this Section 7.10(b), such payment instead
shall be made on the first (1st) business day following the expiration of the
six (6)-month period referred to herein, together with a compensatory amount in
the nature of interest computed at the “Prime Rate” as of the date of
Termination of Employment (as reported in The Wall Street Journal) plus two
percent (2%).

[remainder of page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first above written.

 

NEUTRAL TANDEM, INC. By:   /s/ Robert Junkroski   Name: Robert Junkroski  
Title: CFO

Accepted and agreed on and as of February 5, 2008

 

/s/ Richard L. Monto Richard L. Monto

[signature page to Employment Agreement]